Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2021 has been entered.

Response to Amendment
This action is in response to the remark entered on 04/30/2020.
Claims 27-33, 35-43 & 45-48 are pending in the instant application.
Claims 27-28, 30-33, 36, 38-39, 41-43 & 46 are amended.
Claims 1-26, 34 & 44 are cancelled.
Claims 47-48 are newly added.

Response to Arguments
Applicant's remarks filed 04/30/2020, page 7, with respect to the nonstatutory obviousness-type double patenting rejection of claims 27-33, 35-43 & 45-48 have been fully considered, and are acknowledged. Examiner acknowledges that Applicant will 

Applicant's remarks filed 04/30/2020, page 7-9, regarding the rejection of claims 27 & 38 under 35 U.S.C. § 103, have been fully considered but they are not persuasive.
Applicant states that Yasugi does not teach or suggest, “prior to reconstruction of the predicted luma samples, applying the cross-plane filter to the luma sample region […].”
The Examiner respectfully disagrees because the combination of Dong and Yasugi teaches of applying the cross-plane filter to a luma sample region prior to reconstruction of predicted luma samples. First, Dong teaches of the cross-plane filter applied to the luma sample region as disclosed in Paragraph [0085]. Second, the Examiner depends on Yasugi to teach the known concept of applying filters to luma samples prior to reconstruction of predicted luma samples as demonstrated in ll. 750-789 & ll. 889-917, wherein the Target Prediction Unit has brightness, as predicted luma samples because they are from the prediction unit, are output to reference pixel filter unit 144, as demonstrating the application of a filter to plurality of predicted luma samples, that are then output to the brightness prediction unit 145 which outputs a luminance prediction image, to which the Examiner reads as reconstructed predicted luma samples. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Dong to incorporate and implement the filter prior to reconstruction of the predicted 
Furthermore, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore the rejection of claims 27 & 38 are maintained under 35 USC 103.

Applicant’s arguments filed 04/30/2020, page 9, with respect to overcoming the rejection of claims 28-33, 35-37 & 39-43 & 45-46 under 35 USC § 103 have been fully considered, but they are not persuasive.
Applicant relies on the patentability of the claims from which this claim depends to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited.
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Patent No. US 10,397,616 B2
Claims 27, 30-33, 37-38 & 41-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,397,616 B2 in view of Dong et al. (US 2014/0092999 A1) (hereinafter Dong), further in view of Yasugi et al. (WO 2014/115283 A1) (hereinafter Yasugi), and further in view of Liu (US 2013/0114696 A1) (hereinafter Liu).

Instant – 15/742,836
Patent No. US 10,397,616 B2
27. A method of video coding, the method comprising:
1. A method of video decoding, the method comprising:
obtaining an indication of a cross-plane filter associated with a current picture,
receiving a video signal and a high-pass filter that is optimized for the video signal;
the current picture comprising a video block;

obtaining a plurality of chroma reference samples used to predict the video block

determining a luma sample region in the current picture for enhancing a corresponding chroma sample in the plurality of chroma reference samples, the luma sample region comprising predicted luma samples in the video block;

prior to reconstruction of the predicted luma samples,

applying the cross-plane filter to the luma sample region that comprises the predicted luma samples to determine an offset, 
applying the high-pass filter to a luma plane pixel of the video signal to determine a chroma offset; and

adding the chroma offset to a corresponding chroma plane pixel of the video signal.
predicting the video block using the enhanced chroma sample.



Although the claims are not identical, they are not patentably distinct from each other because claim 27 of the instant application differs from claim 1 of the patent in that the current picture comprising a video block; obtaining a plurality of chroma reference samples used to predict the video block; and determining a luma sample region in the current picture for enhancing a corresponding chroma sample in the plurality of chroma reference samples, the luma sample region comprising predicted luma samples in the video block. However, these limitations are known in the art as evidenced by Dong in Paragraph [0047], wherein for one or more input video blocks, such as MBs or CUs spatial prediction 160, as intra prediction, may be use pixels from one or more already coded neighboring blocks to predict a video block. Further in Paragraphs [0070]-[0071], [0104] & [0116]-[0117], the region-based cross-plan filtering selects regions of a video images, including luma plane, that corresponds to a chroma plane and enhances the corresponding chroma plane. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant invention to incorporate and implement the teachings of Dong as above, to introduce cross-plane filtering to restore blurred edges and/or textures in one or both chroma 
Furthermore, Claim 27 of the instant application differs from claim1 of the patent in that the method further comprises prior to reconstruction of the predicted luma samples, applying the cross-plane filter to the luma sample region that comprises the predicted luma samples. However, this limitation is known in the art as evidenced by Yasugi in ll. 750-789 & 889-917, wherein the Target PU has brightness, as luma samples, output to reference pixel filter unit 144, which is applying a filter to plurality of luma samples, which then is output to the brightness prediction unit 145, and outputs a luminance prediction image. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant application to incorporate and implement the filter prior to reconstruction of the predicted luma samples as in Yasugi as above, to improve the image quality of the decoded image by making the predicted image accurate as discussed in ll. 72-76, 750-789 & 889-917. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant application by applying filtering to luma samples prior to reconstruction of predicted luma samples as in the improvement discussed in Yasugi. As in Yasugi, it is within the capabilities of one of ordinary skill in the art to apply the technique of filtering luma samples prior to reconstruction of predicted luma samples to the instant application of cross-plane filtering of luma samples with the predicted result of having filtered predicted luma samples before combining with a residual signal to decode and reconstruct an original video signal as needed.
predicting the video block using the enhanced chroma sample. However, this limitation is known in the art as evidenced by Liu in Paragraphs [0065], wherein reconstructed chroma samples are filtered before they are used for intra prediction. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant application to incorporate and implement the usage of chroma samples for intra-prediction in Liu as above, to improve intra-prediction capabilities through use of an angular table that facilitate continuous encoding of chroma blocks to reduce the quantity of data needed to represent digital video images as Liu discusses in Paragraphs [0004]-[0005] & [0065].

Regarding claims 30-33 & 37, although the claims are not identical, the further limitations would have been obvious for the same reasons of obviousness as set forth in the rejections outlined below with respect to Dong, Yasugi, and Liu.

	Regarding claim 38, device claim 38 is drawn to the device using/performing the same method as claimed in claim 27. Furthermore, claim 38 is different compared to claim 27 in that claim 38 in that it discloses of a processor. While the claims are not identical, they are not patentably distinct from each other for the same reasons of obviousness as listed above, in that it would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the instant invention to incorporate and implement the method using a processor, as Dong describes in 

Regarding claims 41-43, although the claims are not identical, the further limitations would have been obvious for the same reasons of obviousness as set forth in the rejections outlined below with respect to Dong and Liu.

Claims 28, 36, 39 & 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,397,616 B2, Dong et al. (US 2014/0092999 A1) (hereinafter Dong), Yasugi et al. (WO 2014/115283 A1) (hereinafter Yasugi), and Liu (US 2013/0114696 A1) (hereinafter Liu) in view of Li et al. (US 2014/0185680 A1) (hereinafter Li).

	Regarding claim 28, US 10,397,616 B2, Dong, Yasugi, and Liu disclose the method as recited in claim 27, and are analyzed as previously discussed with respect to the claim. 
Furthermore, Dong discloses of luma sample region [Paragraphs [0085], Y plane, as luma sample region].
However, US 10,397,616 B2, Dong, Yasugi, and Liu do not disclose wherein the luma sample region comprises an unavailable luma sample, and the method further comprising replacing the unavailable luma sample with a neighboring available luma sample prior to applying the cross-plane filter to the luma sample region that comprises the predicted luma samples.
Li teaches wherein the luma sample region comprises an unavailable luma sample, and the method further comprising replacing the unavailable luma sample with a neighboring available luma sample prior to applying the cross-plane filter to the luma sample region that comprises the predicted luma samples [Paragraphs [0149], Substituting of unavailable reference sample values with neighboring available reference sample values, including luma samples, during intra-prediction in HEVC].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by US 10,397,616 B2 to incorporate and implement the reference sample replacement technique of Li as above, to avoid letting potentially-corrupted prior decoded picture data to propagate errors into the prediction signal and utilize prediction methods to reduce inter-layer redundancy, thereby improving coding efficiency and reducing computational resource requirements (Li, Paragraphs [0103], [0126] & [0149]).

Regarding claim 36, US 10,397,616 B2, Dong, Yasugi, and Liu disclose the method of claim 27, and are analyzed as previously discussed with respect to the claim.
Furthermore, Dong discloses of a chroma sample [Paragraphs [0084], Chroma samples].

Li teaches wherein the corresponding chroma sample is a reference chroma sample used to predict one or more samples in the video block [Paragraphs [0149], Substituting of unavailable reference sample values with neighboring available reference sample values, including chroma samples, during intra-prediction in HEVC].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by US 10,397,616 B2 to incorporate and implement the reference sample replacement teachings of Li as above, to avoid letting potentially-corrupted prior decoded picture data propagating errors into the prediction signal and utilize prediction methods to reduce inter-layer redundancy, thereby improving coding efficiency and reducing computational resource requirements (Li, Paragraphs [0103], [0126] & [0149]).

Regarding claims 39 & 46, device claims (39 & 46) are drawn to the device using/performing the same method as claimed in claim (28 & 36). Therefore, device claims (28 & 46) corresponds to method claims (39 & 46), and are rejected for the same reasons of obviousness as used above.

Claims 29 & 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,397,616 B2, Dong et al. (US 2014/0092999 A1) (hereinafter Dong), Yasugi et al. (WO 2014/115283 A1) (hereinafter Yasugi), and Liu (US 2013/0114696 A1) (hereinafter Liu) in view of Watanabe et al. (US 2011/0150080 A1) (hereinafter Watanabe).

Regarding claim 29, US 10,397,616 B2, Dong, Yasugi, and Liu disclose the method of claim 27, and are analyzed as previously discussed with respect to the claim.
Furthermore, Dong discloses the method comprising determining whether to apply the cross-plane filter based on a chroma enhancement indicator [Paragraphs [0122], Cross-plane filtering may be adaptively applied to one or more coding levels, including block-level. Such a determination may be represented as a binary flag, as received chroma enhancement indicator].
However, US 10,397,616 B2, Dong, Yasugi, and Liu do not explicitly disclose wherein the chroma enhancement indicator is obtained at a block level.
Watanabe teaches wherein the chroma enhancement indicator is obtained at a block level [Paragraphs [0069], Application and non-application of a filter may be switched per macro-block].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by US 10,397,616 B2 to incorporate and implement the filtering teachings of Watanabe as above, to switch operation modes per sequence, picture, or macro-block between a filter application mode and a filter non-application mode for a luminance signal and a chrominance signal, individually, thereby achieving optimal filtering for a picture (Watanabe, Paragraphs [0010] & [0069]).

Regarding claim 40, device claim 40 is drawn to the device using/performing the same method as claimed in claim 29. Therefore, device claim 40 corresponds to method claim 29, and is rejected for the same reasons of obviousness as used above.

Claims 35 & 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,397,616 B2, Dong et al. (US 2014/0092999 A1) (hereinafter Dong), Yasugi et al. (WO 2014/115283 A1) (hereinafter Yasugi), and Liu (US 2013/0114696 A1) (hereinafter Liu) in view of Hinz et al. (US 2015/0195566 A1) (hereinafter Hinz).

Regarding claim 35, US 10,397,616 B2, Dong, Yasugi, and Liu disclose the method of claim 27, and are analyzed as previously discussed with respect to the claim.
Furthermore, Dong discloses wherein the corresponding chroma sample is a reconstructed chroma sample before in-loop filtering [Paragraphs [0049]-[0050], Reconstructed block containing luma and corresponding chroma samples may be processed through in-loop filtering before the video is stored or displayed] and the enhanced chroma sample is used to replace the corresponding chroma sample [Paragraphs [0085], Result of cross-plane filtering process creates Y_offset4Cb and Y_offset4Cr offsets added to corresponding pixel in a chroma plane, becomes enhanced chroma sample].
before the in-loop filtering is applied.
Hinz teaches that the enhanced chroma sample is used to replace the corresponding chroma sample before the in-loop filtering is applied [Paragraphs [0211], Base layer prediction signal is filtered with high-pass filter, being cross-plane filtering, and then inverse transformed to obtain reconstructed block before deblocking and in-loop processing].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by US 10,397,616 B2 to incorporate and implement the filtering techniques of Hinz as above, to render scalable video coding more efficiently by deriving/selecting a subblock subdivision to be used for enhancement layer prediction, among a set of possible subblock subdivisions of an enhancement layer block by evaluating the spatial variation of the base layer coding parameters over the base layer signal. By this measure, less of the signalization overhead has to be spent on signaling this subblock subdivision within the enhancement layer data stream (Hinz, Paragraphs [0018]).

Regarding claim 45, device claim 45 is drawn to the device using/performing the same method as claimed in claim 35. Therefore, device claim 45 corresponds to method claims 35, and is rejected for the same reasons of obviousness as used above.

Claims 47-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of 10,397,616 B2, Dong et al. (US 2014/0092999 A1) (hereinafter Dong), Yasugi et al. (WO 2014/115283 A1) (hereinafter Yasugi), and Liu (US 2013/0114696 A1) (hereinafter Liu) in view of Budagavi et al. (US 2012/0328013 A1) (hereinafter Budagavi).

Regarding claim 47, Dong, Yasugi, and Liu disclose the method of claim 27, and are analyzed as previously discussed with respect to the claim.
However, neither Dong, Yasugi, nor Liu disclose the particulars of claim 47.
Budagavi teaches wherein the predicted luma samples comprise padded luma samples in the luma sample region [Paragraphs [0035]-[0039] & [0057], Figs. 4 & 6, Padding of luma samples to replace any sample values from inter-predicted PUs].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Dong to incorporate and implement luma sample padding of Budagavi as above, to replace any samples in reconstructed neighboring samples that are from inter-predicted PUs with sample values better suited for intra-prediction (Budagavi, Paragraphs [0057]).

Regarding claim 48, device claim 48 is drawn to the device using/performing the same method as claimed in claim 47. Therefore, device claim 48 corresponds to method claims 47, and is rejected for the same reasons of obviousness as used above.

	This is nonstatutory double patenting.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 30-33, 37-38 & 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2014/0092999 A1) (hereinafter Dong) in view of Yasugi et al. (WO 2014/115283 A1) (hereinafter Yasugi), and further in view of Liu (US 2013/0114696 A1) (hereinafter Liu).

Regarding claim 27. A method of video coding, the method comprising:
obtaining an indication of a cross-plane filter associated with a current picture [Paragraphs [0100]-[0101], Cross-plane filter coefficients, as indication of cross-plane filter, received for transmission using SEI message], the current picture comprising a video block [Paragraphs [0046], Video pictures containing blocks];
obtaining a plurality of chroma reference samples used to predict the video block [Paragraphs [0047], [0064]-[0065], [0084] & [0116]-[0117], Figs. 10A-10C, pixels from one or more already coded neighboring blocks to predict a video block, containing chroma reference samples as shown in Figs. 10A-10C]; 
determining a luma sample region in the current picture [Paragraphs [0070]-[0071], [0104] & [0116]-[0117], Region-based cross-plan filtering selects regions of a video images, including luma plane] for enhancing a corresponding chroma sample in the plurality of chroma reference samples, the luma sample region comprising predicted luma samples in the video block [Paragraphs [0047], [0064]-[0065], [0084] & [0116]-[0117], Figs. 10A-10C, Corresponding luma plane may be used to enhance chroma planes, wherein luma samples are used to filter the select chroma sample with circles representing positions of luma samples in region of intra-coded prediction block, thus including predicted luma samples];
applying the cross-plane filter to the luma sample region that comprises the predicted luma samples to determine an offset [Paragraphs [0085], Cross-plan filtering process applies trained high-pass filter on a Y plane, as luma sample region, determines Y_offset4Cb and Y_offset4Cr as an offset]; and
applying the offset to the corresponding chroma sample to determine an enhanced chroma sample [Paragraphs [0085], Resulting Y_offset4Cb and Y_offset4Cr offsets added to corresponding pixel in a chroma plane, becomes enhanced chroma sample].
prior to reconstruction of the predicted luma samples, applying the cross-plane filter to the luma sample region that comprises the predicted luma samples to determine an offset.
Yasugi teaches prior to reconstruction of the predicted luma samples, applying the cross-plane filter to the luma sample region that comprises the predicted luma samples to determine an offset [ll. 750-789 & ll. 889-917, Target PU has brightness, as luma samples, output to reference pixel filter unit 144, as applying filter to plurality of luma samples, that then is output to the brightness prediction unit 145, and outputs a luminance prediction image, being a reconstructed predicted luma samples].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Dong to incorporate and implement the filter prior to reconstruction of the predicted luma samples as in Yasugi as above, to improve the image quality of the decoded image by making the predicted image accurate (Yasugi, ll. 72-76, 750-789 & 889-917). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply filtering to luma samples prior to reconstruction of predicted luma samples as in the improvement discussed in Yasugi in the method of Dong. As in Yasugi, it is within the capabilities of one of ordinary skill in the art to apply the technique of filtering luma samples prior to reconstruction of predicted luma samples to Dong’s method of cross-plane filtering of luma samples with the predicted result of having filtered predicted luma samples before combining with a residual signal to decode and reconstruct an original video signal as needed in Dong.

Liu teaches of predicting the video block using the enhanced chroma sample [Paragraphs [0065], reconstructed chroma samples are filtered before they are used for intra prediction].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Dong to incorporate and implement the usage of chroma samples for intra-prediction in Liu as above, to improve intra-prediction capabilities through use of an angular table that facilitate continuous encoding of chroma blocks to reduce the quantity of data needed to represent digital video images (Liu, Paragraphs [0004]-[0005] & [0065]).

Regarding claim 31, Dong, Yasugi, Liu disclose the method of claim 27, and are analyzed as previously discussed with respect to the claim.
Furthermore, Dong discloses wherein the luma sample region is determined [Paragraphs [0070]-[0071], [0104] & [0116]-[0117], Region-based cross-plan filtering in multi-layer video selects regions of a video images, as second luma plane] based on at least one of a selected intra prediction mode or a selected inter prediction mode [Paragraphs [0115], Cross-plane filter may be applied to a reconstructed output video as a post-processing method, wherein a reconstructed output video uses a selected intra prediction mode for reconstruction].

Regarding claim 32, Dong, Yasugi, Liu disclose the method of claim 27, and are analyzed as previously discussed with respect to the claim.
Furthermore, Dong discloses of further comprising determining the cross-plane filter to apply [Paragraphs [0085], Cross-plan filtering process applies trained high-pass filter on a Y plane, as luma sample region] based on at least one of a selected intra prediction mode or a selected inter prediction mode [Paragraphs [0064]-[0065] & [0115], Cross-plane filter may be applied to a reconstructed output video as a post-processing method, wherein a reconstructed output video uses a selected intra prediction mode for reconstruction].

Regarding claim 33, Dong, Yasugi, Liu disclose the method of claim 27, and are analyzed as previously discussed with respect to the claim.
Furthermore, Dong discloses wherein the corresponding chroma sample is a predicted chroma sample in the video block [Paragraphs [0115], Cross-plane filter may be applied to a reconstructed output video as a post-processing method, wherein a reconstructed output video comprises a predicted chroma sample from a selected intra prediction mode].

Regarding claim 37, Dong and Liu disclose the method of claim 27, and are analyzed as previously discussed with respect to the claim.
Furthermore, Dong discloses wherein the obtained indication comprises one or more filter coefficients associated with the cross-plane filter [Paragraphs [0100]-[0101], Cross-plane filter coefficients, as indication of cross-plane filter, received for transmission using SEI message].

Regarding claim 38, device claim 38 is drawn to the device using/performing the same method as claimed in claim 27. Therefore, device claim 38 corresponds to method claim 27, and is rejected for the same rationale as used above.
Furthermore, Dong discloses a processor [Paragraph [0158], Processor].

Regarding claim 41, device claim 41 is drawn to the device using/performing the same method as claimed in claim 30. Therefore, device claim 41 corresponds to method claim 30, and is rejected for the same rationale as used above.

Regarding claim 42, Dong and Liu disclose the video coding device of claim 38, and are analyzed as previously discussed with respect to the claim.
Furthermore, Dong discloses wherein the processor is further configured to:
determine the cross-plane filter to apply [Paragraphs [0085], Cross-plan filtering process applies trained high-pass filter on a Y plane, as luma sample region] based on at least one of a selected intra prediction mode or a selected inter prediction mode [Paragraphs [0064]-[0065] & [0115], Cross-plane filter may be applied to a reconstructed output video as a post-processing method, wherein a reconstructed output video uses a selected intra prediction mode for reconstruction], and
[Paragraphs [0070]-[0071], [0104] & [0116]-[0117], Region-based cross-plan filtering in multi-layer video selects regions of a video images, as second luma plane] based on the at least one of the selected intra prediction mode or the selected inter prediction mode [Paragraphs [0064]-[0065] & [0115], Cross-plane filter may be applied to a reconstructed output video as a post-processing method, wherein a reconstructed output video uses a selected intra prediction mode for reconstruction].

Regarding claim 43, device claim 43 is drawn to the device using/performing the same method as claimed in claim 33. Therefore, device claim 43 corresponds to method claim 33, and is rejected for the same rationale as used above.

Claims 28, 36, 39 & 46 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2014/0092999 A1) (hereinafter Dong), Yasugi et al. (WO 2014/115283 A1) (hereinafter Yasugi), and Liu (US 2013/0114696 A1) (hereinafter Liu) in view of Li et al. (US 2014/0185680 A1) (hereinafter Li).

Regarding claim 28, Dong, Yasugi, Liu disclose the method of claim 27, and are analyzed as previously discussed with respect to the claim.
Furthermore, Dong discloses of luma sample region [Paragraphs [0085], Y plane, as luma sample region].
However, Dong, Yasugi, and Liu do not disclose wherein the luma sample region comprises an unavailable luma sample, and the method further comprising replacing the unavailable luma sample with a neighboring available luma sample prior to applying the cross-plane filter to the luma sample region that comprises the predicted luma samples.
Li teaches wherein the luma sample region comprises an unavailable luma sample, and the method further comprising replacing the unavailable luma sample with a neighboring available luma sample prior to applying the cross-plane filter to the luma sample region that comprises the predicted luma samples [Paragraphs [0149], Substituting of unavailable reference sample values with neighboring available reference sample values, including luma samples, during intra-prediction in HEVC].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Dong to incorporate and implement the reference sample replacement teachings of Li as above, to avoid letting potentially-corrupted prior decoded picture data propagating errors into the prediction signal and utilize prediction methods to reduce inter-layer redundancy, thereby improving coding efficiency and reducing computational resource requirements (Li, Paragraphs [0103], [0126] & [0149]).

Regarding claim 36, Dong, Yasugi, Liu disclose the method of claim 27, and are analyzed as previously discussed with respect to the claim.
Furthermore, Dong discloses of a chroma sample [Paragraphs [0084], Chroma samples].
is a reference chroma sample used to predict one or more samples in the video block.
Li teaches wherein the corresponding chroma sample is a reference chroma sample used to predict one or more samples in the video block [Paragraphs [0149], Substituting of unavailable reference sample values with neighboring available reference sample values, including chroma samples, during intra-prediction in HEVC].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Dong to incorporate and implement the reference sample replacement techniques of Li as above, to avoid letting potentially-corrupted prior decoded picture data to propagate errors into the prediction signal and utilize prediction methods to reduce inter-layer redundancy, thereby improving coding efficiency and reducing computational resource requirements (Li, Paragraphs [0103], [0126] & [0149]).

Regarding claim 39, device claim 39 is drawn to the device using/performing the same method as claimed in claim 28. Therefore, device claim 39 corresponds to method claim 28, and is rejected for the same reasons of obviousness as used above.

Regarding claim 46, device claim 46 is drawn to the device using/performing the same method as claimed in claim 36. Therefore, device claim 46 corresponds to method claims 36, and is rejected for the same reasons of obviousness as used above.

Claims 29 & 40 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2014/0092999 A1) (hereinafter Dong), Yasugi et al. (WO 2014/115283 A1) (hereinafter Yasugi), and Liu (US 2013/0114696 A1) (hereinafter Liu) in view of Watanabe et al. (US 2011/0150080 A1) (hereinafter Watanabe).

Regarding claim 29, Dong, Yasugi, and Liu disclose the method of claim 27, and are analyzed as previously discussed with respect to the claim.
Furthermore, Dong discloses the method comprising determining whether to apply the cross-plane filter based on a chroma enhancement indicator [Paragraphs [0122], Cross-plane filtering may be adaptively applied to one or more coding levels, including block-level. Such a determination may be represented as a binary flag, as received chroma enhancement indicator].
However, Dong, Yasugi, and Liu do not explicitly disclose wherein the chroma enhancement indicator is obtained at a block level.
Watanabe teaches wherein the chroma enhancement indicator is obtained at a block level [Paragraphs [0069], Application and non-application of a filter may be switched per macro-block].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Dong to incorporate and implement the filtering teachings of Watanabe as above, to switch operation modes per sequence, picture, or macro-block between a filter application mode and a filter non-application mode for a luminance signal and a chrominance (Watanabe, Paragraphs [0010] & [0069]).

Regarding claim 40, device claim 40 is drawn to the device using/performing the same method as claimed in claim 29. Therefore, device claim 40 corresponds to method claim 29, and is rejected for the same reasons of obviousness as used above.

Claims 35 & 45 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2014/0092999 A1) (hereinafter Dong), Yasugi et al. (WO 2014/115283 A1) (hereinafter Yasugi), and Liu (US 2013/0114696 A1) (hereinafter Liu) in view of Hinz et al. (US 2015/0195566 A1) (hereinafter Hinz).

Regarding claim 35, Dong and Liu disclose the method of claim 27, and are analyzed as previously discussed with respect to the claim.
Furthermore, Dong discloses wherein the corresponding chroma sample is a reconstructed chroma sample before in-loop filtering [Paragraphs [0049]-[0050], Reconstructed block containing luma and corresponding chroma samples may be processed through in-loop filtering before the video is stored or displayed] and the enhanced chroma sample is used to replace the corresponding chroma sample [Paragraphs [0085], Result of cross-plane filtering process creates Y_offset4Cb and Y_offset4Cr offsets added to corresponding pixel in a chroma plane, becomes enhanced chroma sample].
before the in-loop filtering is applied.
Hinz teaches that the enhanced chroma sample is used to replace the corresponding chroma sample before the in-loop filtering is applied [Paragraphs [0211], Base layer prediction signal is filtered with high-pass filter, being cross-plane filtering, and then inverse transformed to obtain reconstructed block before deblocking and in-loop processing].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Dong to incorporate and implement the filtering techniques of Hinz as above, to render scalable video coding more efficiently by deriving/selecting a subblock subdivision to be used for enhancement layer prediction, among a set of possible subblock subdivisions of an enhancement layer block by evaluating the spatial variation of the base layer coding parameters over the base layer signal. By this measure, less of the signalization overhead has to be spent on signaling this subblock subdivision within the enhancement layer data stream (Hinz, Paragraphs [0018]).

Regarding claim 45, device claim 45 is drawn to the device using/performing the same method as claimed in claim 35. Therefore, device claim 45 corresponds to method claim 35, and is rejected for the same reasons of obviousness as used above.

Claims 47 & 48 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2014/0092999 A1) (hereinafter Dong), Yasugi et al. (WO 2014/115283 A1) (hereinafter Yasugi), and Liu (US 2013/0114696 A1) (hereinafter Liu) in view of Budagavi et al. (US 2012/0328013 A1) (hereinafter Budagavi).

Regarding claim 47, Dong, Yasugi, and Liu disclose the method of claim 27, and are analyzed as previously discussed with respect to the claim.
However, neither Dong, Yasugi, nor Liu disclose the particulars of claim 47.
Budagavi teaches wherein the predicted luma samples comprise padded luma samples in the luma sample region [Paragraphs [0035]-[0039] & [0057], Figs. 4 & 6, Padding of luma samples to replace any sample values from inter-predicted PUs].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Dong to incorporate and implement luma sample padding of Budagavi as above, to replace any samples in reconstructed neighboring samples that are from inter-predicted PUs with sample values better suited for intra-prediction (Budagavi, Paragraphs [0057]).

Regarding claim 48, device claim 48 is drawn to the device using/performing the same method as claimed in claim 47. Therefore, device claim 48 corresponds to method claim 47, and is rejected for the same reasons of obviousness as used above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL CHANG/Examiner, Art Unit 2487